DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAVID LINUS  OSTBY (US-20200349324-A1).
	As per claim 1, OSTBY teaches “a correlithm object processing system, comprising:

a first node communicatively coupled to a second node by a communication channel, wherein the first node is configured to receive a particular one of the plurality of correlithm objects from the second node over the communication channel; wherein the first node is configured to:
“determine distances between the received correlithm object and each of the plurality of correlithm objects stored in the reference table, wherein the distance between the received correlithm object and each of the plurality of correlithm objects is determined based on differences between a binary string representing the particular correlithm object and binary strings representing each of the plurality of correlithm objects,” ([0007]-[0009], [0011]);
“identify one of the plurality of correlithm objects from the reference table with the shortest distance,” ([0007]-[0009], [0011]); and
“output the identified correlithm object,” ([0007]-[0009], [0011]).
	As per claim 2, OSTBY further shows “wherein the first node is configured to access the reference table,” ([0009]).
	As per claim 3, OSTBY further shows “wherein each of the first and second nodes are configured to store the reference table,” ([0010]).

	As per claim 5, OSTBY further shows “wherein determining distances comprises determining an anti-Hamming distance between the received correlithm object and each of the correlithm objects in the reference table,” ([0007]-[0009]).
	As per claim 6, OSTBY further shows “wherein the communication channel is noisy and the correlithm object received by the first node is an altered version of a correlithm object communicated by the second node,” ([0011]).
	As per claim 7, OSTBY further shows “wherein the communication channel comprises a path on a circuit chip,” ([0051]).
	As per claim 8, OSTBY further shows “wherein the communication channel is wireless,” ([0051]).
	As per claim 9, OSTBY further shows “wherein the communication channel is wired,” ([0051]).
	As per claim 10, OSTBY teaches “a method, comprising”:
“storing a plurality of correlithm objects in a reference table, wherein each of the plurality of correlithm objects comprises a point in an n-dimensional space represented by a binary string,” ([0007]-[0009], [0011]);

“determining distances between the received correlithm object and each of the plurality of correlithm objects stored in the reference table, wherein the distance between the received correlithm object and each of the plurality of correlithm objects is determined based on differences between a binary string representing the particular correlithm object and binary strings representing each of the plurality of correlithm objects,” ([0007]-[0009], [0011]);
“identifying one of the plurality of correlithm objects from the reference table with the shortest distance,” ([0007]-[0009], [0011]); and
“outputting the identified correlithm object,” ([0007]-[0009], [0011]).
	As per claim 11, OSTBY further shows “the first node accessing the reference table,” ([0009])..
	As per claim 12, OSTBY further shows “wherein determining distances comprises determining a Hamming distance between the received correlithm object and each of the correlithm objects in the reference table,” ([0007]-[0009]).
	As per claim 13, OSTBY further shows “wherein determining distances comprises determining an anti-Hamming distance between the received correlithm object and each of the correlithm objects in the reference table,” ([0007]-[0009]).

	As per claim 15, OSTBY further shows “wherein the communication channel comprises a path on a circuit chip,” ([0051]).
	As per claim 16, OSTBY further shows “wherein the communication channel is wireless,” ([0051])..
	As per claim 17, OSTBY further shows “wherein the communication channel is wired,” ([0051]).
	As per claim 18, OSTBY teaches “a computer program product comprising executable instructions stored in a non-transitory computer readable medium such that when executed by a processor causes the processor to emulate a node in a correlithm object processing system configured to”:
“store a plurality of correlithm objects in a reference table, wherein each of the plurality of correlithm objects comprises a point in an n-dimensional space represented by a binary string,” ([0007]-[0009], [0011]);
“receive at a first node a particular one of the plurality of correlithm objects over a communication channe,” ([0007]-[0009], [0011]);
“determine distances between the received correlithm object and each of the plurality of correlithm objects stored in the reference table, wherein the distance between the 
“identify one of the plurality of correlithm objects from the reference table with the shortest distance,” ([0007]-[0009], [0011]); and
“output the identified correlithm object,” ([0007]-[0009], [0011]).
	As per claim 19, OSTBY further shows “wherein determining distances comprises determining a Hamming distance between the received correlithm object and each of the correlithm objects in the reference table,” ([0007]-[0009]).
	As per claim 20, OSTBY further shows “wherein the communication channel is noisy and the correlithm object received by the first node is an altered version of a correlithm object communicated by the second node,” ([0011]).

                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153